wo fo AN HD UH fF WwW WY

mW wo wh WY NN NY NY NY fF FKP BF KF SEP Pe ee
co ~a) DBD wm &® WwW NHN KF CO DO PAH HR fF WY WY KY OC

 

 

Case 2:19-mj-61079-JFM Document9 Filed 05/22/19 D1 of 6 ___LODGED

  
 
 

 

 

 

_”_ RECEIVED _ COPY
MAY 22 2019
CLERK US DISTRI
MICHAEL BAILEY DISTRICLOE ARIZONA.
United States Attorney BY. ne reece, DEPUTY J
District of Arizona
JOSHUA KOLSRUD
Assistant U.S. Attorney
Arizona State Bar No. 025573
7102 East 30" Street, Ste 101
Yuma, Arizona 85365
Telephone: 928-314-6410
Email: Joshua.Kolsrud@usdoj.gov
Attorneys for Plaintiff
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
United States of America,
Plaintiff, Mag. No. 19-61079MJ
V. PLEA AGREEMENT

Juan Santos-Bonilla,

Defendant.

The United States of America and the defendant hereby agree to the following

disposition of this matter:
PLEA

The defendant will plead guilty to Count 2 of the Complaint charging the defendant
with a violation of 8 U.S.C. § 1325(a)(1), Alien entering the United States at a time or place
other than as designated by Immigration Officers, a class B misdemeanor offense.
1. | MAXIMUM PENALTIES |

a. A violation of 8 U.S.C. § 1325(a)(1) is punishable by a maximum fine of
$5,000.00, a maximum term of imprisonment of 6 months, or both.

b. Pursuant to 18 U.S.C. § 3013(a)(1)(A)(ii), the Court is required to order the

defendant to pay a $10 special assessment.

 

 
orm nN A wn fF WwW LY

im be VW SE SS PP SP Se SF Se Sf Fw S&S 2 Ss
BPS RA BROW HF SCO wmMONIN DH FF WN KY SO

 

Case 2:19-mj-61079-JFM Document9 Filed 05/22/19 Page 2 of 6

2. AGREEMENTS REGARDING SENTENCING

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and the defendant
stipulate and agree that the sentence imposed upon the defendant shall be 30 days of
imprisonment. .

b. The government will dismiss Count 1 of the Complaint, Illegal Re-Entry
After Deportation, a felony, in violation of Title 8, United States Code, Section 1326(a).
This charge, if proven, carries a maximum sentence of two years imprisonment, $250,000
fine, one year supervised release, and a $100 special assessment. The government will
dismiss this charge at the time of sentencing.

c. Waiver of Presentence Investigation Report. The United States and the
defendant waive a presentence investigation report and agree that sentencing will occur on
the day of the change of plea.

3 COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

If the Court, after reviewing this plea agreement, concludes that any provision is
inappropriate, it may reject the plea agreement and give the defendant the opportunity to
withdraw the guilty plea in accordance with Fed. R. Crim. P. 11(c)(5).

If the defendant's guilty plea or plea agreement is rejected, withdrawn, vacated, or
reversed at any time, this agreement shall be null and void, the United States shall be free
to prosecute the defendant for all crimes of which it then has knowledge, and any charges
that have been dismissed because of this plea agreement shall automatically be reinstated.
In such event, the defendant waives any and all objections, motions, or defenses based
upon the Statute of Limitations, the Speedy Trial Act or constitutional restrictions in
bringing of the later charges or proceedings. The defendant understands that any
statements made at the time of the defendant's change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding pursuant to the

limitations of Fed. R. Crim. P. 11(f) and Fed. R. Evid. 410.

 

 
Oo co ~T A WN BP W NO

Oo ww KH NY NY NY NY NY BS BS KS SP PP PS eS SS hl
co DOA NW BF WH KF CO DO MOAN DH FF WY YF CS

 

Case 2:19-mj-61079-JFM Document9 Filed 05/22/19 Page 3 of 6

4. WAIVER OF DEFENSES AND APPEAL RIGHTS

Providing the sentence is consistent with this agreement, the defendant waives: (1)
any and all motions, defenses, probable cause determinations, and objections that the
defendant could assert to the indictment or information; and (2) any right to file an appeal,
any collateral attack, and any other writ or motion that challenges the conviction, the
Court's entry of judgment against defendant, or the imposition of sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 and motions under 28 U.S.C. §§ 2241 and 2255. The defendant
acknowledges that if the court has sentenced defendant according to the terms of the
agreement, this waiver shall result in the dismissal of any appeal, collateral attack, or other

motion the defendant might file challenging the conviction or sentence in this case.

5. PERJURY AND OTHER OFFENSES

Nothing in this agreement shall be construed to protect the defendant in any way
from prosecution for perjury, false declaration or false statement, obstruction of justice, or
any other offense committed by the defendant after the date of this agreement. Any
information, statements, documents, or evidence the defendant provides to the United
States pursuant to this agreement, or to the Court, may be used against the defendant in all
such prosecutions.
6. EFFECT ON OTHER PROCEEDINGS

This agreement does not preclude the United States from instituting any civil or
administrative proceedings as may be appropriate now or in the future.

DEFENDANT'S APPROVAL AND ACCEPTANCE

I have read the entire plea agreement with the assistance of counsel and understand
each of its provisions. :

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I will be giving up my rights to plead not

guilty; to have a trial; to confront, cross-examine, and compel the attendance of witnesses;

Se

 

 
wownony nH wr fF W WH

wo bb HH NHS bP PSP Sr Se Frere EB
So UA A Pk Ww NHNeK COON DH FF WN YK CO

 

Case 2:19-mj-61079-JFM Document9 Filed 05/22/19 Page 4 of 6

to present evidence in my defense; to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination; and to be presumed innocent until
proven guilty beyond a reasonable doubt, all with the assistance of counsel.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which J am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence.

My guilty plea is not the result of force, threats, assurances or promises other than
the promises contained in this agreement. I agree to the provisions of this agreement as a
voluntary act on my part and I agree to be bound according to its provisions.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

Lam satisfied that my defense attorney has represented me in a competent manner.

I am fully capable of understanding the terms and conditions of this plea agreement.
I am not now using or under the influence of any drug, medication, liquor, or other
intoxicant or depressant that would impair my ability to fully understand the terms and

conditions of this plea agreement.

 

 
Oo oe 1D DH wn FF WY NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-mj-61079-JFM Document9 Filed 05/22/19 Page 5 of 6

ELEMENTS
Improper Entry by Alien
(1) The defendant is an alien;
(2) The defendant knowingly and willfully entered the United States at a
time and place other than as designated by Immigration Officers; and
(3) The defendant was found in the District of Arizona.
FACTUAL BASIS

I further admit the following facts are true and if this matter were to proceed to trial

the United States could prove the following facts beyond a reasonable doubt:

Lam not a citizen or national of the United States. I was voluntarily present
and found in the United States at or near Wellton, in the District o Arizona,
on May 2, 2019. On or about May 2, 2019, at or near San Luis, Arizona, I
knowingly and willfully entered the United States at a time and place other
than as designated by immigration officials of the United States.

I have read this agreement or it has been read to me in Spanish, and I have carefully

reviewed every part of it with my attorney. I nderstandit, and I voluntarily agree to it.

4-)A-\F

  
 

 

 

 

Date Juan Santos-Bonilla
Defendant

DEFENSE ATTORNEY'S APPROVAL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. No assurances,
promises, or representations that are not contained in this written agreement have been
given to me or to the defendant by the United States or any of its representatives. I have
concluded that the entry of the plea as indicated above on the terms and conditions set forth

in this agreement are in the best interests of my client. I agree to make a bona fide effort

iG

 

 
po fe aT NH UO fF WY LY

Oo Hw NY NY NY NY NY NY HY BY KS FS PP ES eS PS PP hl
co DT A BF HO NY FP OO wWwAHN DH FF HY KY FF

 

Case 2:19-mj-61079-JFM Document9 Filed 05/22/19 Page 6 of 6

to ensure that the guilty plea is entered in accordance with all the requirements of Fed. R.
Crim. P. 11.

I translated or caused to be translated this agreement from English into Spanish to

 

 

 

the defendant on the _ | a day of | sae BID.
S-ja-) 7 CL VGA (Sad
Date Carles A. Velazquez M

Attorney for Defendant

UNITED STATES' APPROVAL
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth are appropriate and are in the best interests of
justice. .
MICHAEL BAILEY

United States Attorney
District of Arizona

S/iw|\9 olga Uy puss Ro

Date \ Joshua Kolsrud
Assistant U.S. Attorney

COURT’S ACCEPTANCE

sferl

Date United States Magistrate Judge

 

 

7 &

 

 
